DETAILED ACTION
Claims 1, 2, 6-11, 13-18, 20-22, and 25-27 are presented.
IDS are considered.
Allowable Subject Matter
Claims 1, 2, 6-11, 13-18, 20-22, and 25-27 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the submitted amended claims, and references of record. Specifically:
Remarks, see arguments (pages 9 through 10 ).
Other references considered relevant to the invention include: 
Zeto et al. (US 2013/0268353) - The present disclosure relates generally to proximity-based advertising and marketing systems, and more particularly to methods and systems for the creation, syndication, and distribution of advertising and marketing content to consumer mobile devices based at least in part on a physical, geo-location or proximity of the mobile devices. In particular, the present disclosure relates to systems and methods for distributing mobile content items to mobile devices of system subscribers, such mobile content items generally being targeted to a particular subscriber based on the subscriber's profile information.
Kraus (US 2005/0031102) - The method establishes a monitoring database (34) including identifications for a plurality of user devices (32) and user information associated with each of the user devices (32). The monitoring database (34) includes a list of contacts to be contacted in an emergency for each user of each user device (32). An internet protocol (IP) address is established for the monitoring database (34) and for each user device (32). One of the user 
The references discloses subject matters relevant to the topics of geofencing based on/for services. Nevertheless, they do not disclose:
receiving contextual information relating to a plurality of users;

identifying at least a first user and a second user of the plurality of users
having a common element based on the contextual information, the common
element comprising a type of item purchased by the first user and the second user;

defining at least one geofence based on the common element to include at
least the first user and the second user identified as having purchased the type of
item, the type of item identified prior to the at least one geofence being defined; and causing a task to be performed for users within the at least one geofence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645